Case 2:18-cv-02625-JAK-AS Document 36-1 Filed 10/29/18 Page 1 of 3 Page ID #:280




  1
      Stephen M. Doniger (SBN 179314)
      stephen@donigerlawfirm.com
  2   Scott A. Burroughs (SBN 235718)
  3   scott@donigerlawfirm.com
      Trevor W. Barrett (SBN 287174)
  4   tbarrett@donigerlawfirm.com
  5   Justin M. Gomes (SBN 301793)
      jgomes@donigerlawfirm.com
  6   DONIGER / BURROUGHS
  7   603 Rose Avenue
      Venice, California 90291
  8   Telephone: (310) 590-1820
  9   Attorneys for Plaintiff

 10
                         UNITED STATES DISTRICT COURT
 11
                       CENTRAL DISTRICT OF CALIFORNIA
 12
      WONGAB CORPORATION,                   Case No. 2:18-cv-02625-JAK-AS
 13                                         Hon. John A. Kronstadt Presiding
 14   Plaintiff,
                                            [PROPOSED] CLAIM
 15                                         CONSTRUCTIONS OF
 16                                         DISPUTED TERMS
             v.
 17
                                            Hearing Date: November 19, 2018
 18
      TARGET CORPORATION; et al.,           Time:         10:30 a.m.
 19                                         Courtroom: 10B - 1st Street
      Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28                                        -1-

                              [PROPOSED] CLAIM CONSTRUCTION
Case 2:18-cv-02625-JAK-AS Document 36-1 Filed 10/29/18 Page 2 of 3 Page ID #:281




  1

  2                      [PROPOSED] CONSTRUCTIONS OF DISPUTED TERMS
  3                 After consideration of the papers submitted in connection with the Claim
  4   Construction Hearing and any oral argument of counsel, the Court adopts the
  5   following constructions for the disputed terms 1:
  6
          Claim(s) Term or              Specification   Plaintiff’s      Court’s Construed Meaning
  7
                   Phrase               Support         Construed
  8                                                     Meaning
          5, 6, 7      “at least two-   2:57-64; 4:6-   There are at
  9                    row unit         9; 4:55-67;     least two rows
                       designs”         5:17-57;        of unit designs.
 10                                     6:39-7:2
          5            “the unit        6:41-43; Fig.   The unit
 11
                       organizations    13              organization of
 12                    of any one                       any particular
                       unit design”                     unit design.
 13       5            “arrayed in    6:41-43; Fig.     Offset from the
                       zigzag with    13                unit designs
 14                    the unit                         adjacent to it.
 15                    organizations
                       of another
 16                    unit design”
          6            “with the unit                   With particular
 17                    organizations”                   unit
                                                        organizations.
 18
          7            “the width of 4:10-12            Width of a unit
 19                    any one unit                     design.
                       design”
 20       7            “is wider than 4:10-12           Longer than
                       that of another                  another unit
 21                    unit design”                     design’s width.
 22       7            “adjacent to                     Immediately
                       the one unit                     above, below,
 23                    design”                          or next to the
                                                        unit design.
 24

 25

 26
      1
        Defendant Target Corporation contends that the terms listed herein cannot be properly construed
 27   pursuant to 35 U.S.C. 112 and therefore does not provide a proposed construction of such terms.
 28                                                        -2-

                                           [PROPOSED] CLAIM CONSTRUCTION
Case 2:18-cv-02625-JAK-AS Document 36-1 Filed 10/29/18 Page 3 of 3 Page ID #:282



      8        “the length of 4:6-9         Length of a
  1
               one unit                     unit
  2            organization”                organization.
      8        “longer than    4:6-9        Longer than
  3            that of another              another unit
               unit                         organization’s
  4            organization”                length.
      8        “adjacent to                 Immediately
  5
               the one unit                 above, below,
  6            organization”                or next to the
                                            unit
  7                                         organization.
  8
  9   IT IS SO ORDERED.
 10

 11
      Dated: ________________               By:
                                                     HON. JOHN A. KRONSTADT
 12                                                  U.S. DISTRICT JUDGE
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                            -3-

                                  [PROPOSED] CLAIM CONSTRUCTION
